
	
		I
		111th CONGRESS
		1st Session
		H. R. 932
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Ryan of Ohio (for
			 himself and Mr. Higgins) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to make grants and offer technical assistance to local governments
		  and others to design and implement innovative policies, programs, and projects
		  that address widespread property vacancy and abandonment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Regeneration,
			 Sustainability, and Innovation Act of 2009.
		2.Findings and
			 purposes
			(a)
			 FindingsThe Congress finds
			 that—
				(1)many older industrial cities have
			 experienced significant population loss due to large-scale employment
			 losses—especially well-paying jobs in basic industry and manufacturing;
				(2)beginning in the 1940s, Federal policies
			 established by the Federal Housing Administration and the Department of
			 Transportation promoted suburban flight, which also caused population and
			 income loss in many older cities;
				(3)by 1970, these trends were clearly evident
			 in decennial data produced by the United States Census Bureau;
				(4)population loss and economic decline in
			 such cities has caused widespread housing vacancy and abandonment, resulting in
			 a landscape of gap-toothed streets where many homes have been demolished, vast
			 numbers of unattractive, dilapidated properties that pose a threat to public
			 safety, and underused, crumbling public infrastructure, that cities cannot
			 afford to maintain;
				(5)by 2000, such conditions had spread beyond
			 the central cities to adjacent suburbs in many metropolitan areas;
				(6)as these trends continued after 2000,
			 conditions were exacerbated by the subprime lending crisis, which led to
			 unprecedented rates of mortgage foreclosures resulting in even more
			 abandonments in many of the most vulnerable neighborhoods in the most
			 distressed cities and suburbs;
				(7)unmanaged vacant property and land causes
			 community abandonment, crime, further depopulation, and despair;
				(8)unmanaged vacant property and land can also
			 have a detrimental impact on adjacent residential property values, while the
			 creation of green space and infrastructure on vacant land, even on an interim
			 basis, can increase property values;
				(9)experience has demonstrated that land
			 banking, undertaken by public entities and accompanied by other innovative
			 strategies, is a rationale and efficient way for local governments to assert
			 public control and management over vacant and abandoned property in order to
			 stabilize neighborhoods and real estate markets, rationalize land use, provide
			 new public amenities, including open space and green infrastructure, and renew,
			 strengthen, and reposition for the future communities that have experienced
			 significant population loss;
				(10)beginning in 1999, the State of Michigan
			 reformed its property tax foreclosure processes and enacted new land banking
			 legislation which opened the door for communities to reclaim, reinvest in, and
			 rebuild their neighborhoods by creating a highly successful land banking model
			 that has proven effective in removing dilapidated structures, redeveloping
			 abandoned properties, creating new open space, and increasing property values
			 in communities hard-hit by employment and population losses such as the City of
			 Flint and Genesee County, where thousands of parcels have been returned to
			 productive use or set aside as green, open space; and
				(11)the Federal Government can assist State and
			 local governments by providing financial support to establish and maintain land
			 banks, including, where appropriate, multi-jurisdictional land banks, and to
			 develop innovative strategies to convert such land to productive use or for
			 long-term strategic public purposes.
				(b)PurposesThe purposes of this Act are—
				(1)to provide Federal
			 assistance, through grants and the provision of technical assistance, to
			 establish land banks in communities and metropolitan areas that have
			 experienced significant population loss due to large-scale employment losses
			 which have resulted in widespread abandonment of real property;
				(2)to
			 encourage innovation, experimentation, and environmentally sustainable
			 practices through collaborative efforts to reuse and rehabilitate land bank
			 property in ways that will provide long-term benefits to the public;
				(3)to encourage the
			 creation of green infrastructure;
				(4)to encourage the
			 creation of new employment opportunities, especially in areas related to
			 environmental sustainability and green infrastructure directly related to the
			 implementation of regeneration plans assisted under this Act; and
				(5)to encourage the
			 strategic use of other Federal, State, local, private, and nonprofit resources
			 not provided under this Act to stabilize and improve neighborhoods not
			 presently experiencing widespread vacancy and abandonment, but whose stability
			 is or may be threatened if current demographic or employment trends
			 continue.
				3.Demonstration
			 program for innovative vacant property reclamation and urban infrastructure
			 renewal strategies
			(a)In
			 generalThe Secretary of Housing and Urban Development shall
			 carry out a demonstration program under this section to encourage and test
			 innovative vacant property reclamation and urban infrastructure renewal
			 strategies in older industrial cities, suburbs of such cities, and metropolitan
			 areas having a history of severe population and employment loss, blight, and
			 decay caused by vacant properties.
			(b)Eligibility of
			 units of general local governmentA unit of general local
			 government, or a consortia of such units, shall be eligible for selection for
			 participation in the demonstration program under this section only if the unit
			 or consortium meets one of the following two requirements:
				(1)Substantial
			 population lossThe applicant unit of general local government,
			 or the most populous unit of general local government of the applicant
			 consortium, has experienced at least 20 percent population loss since 1970, as
			 measured by data from the 2000 decennial census.
				(2)Concentrated
			 housing vacancy and abandonmentThe applicant unit of general local
			 government, or the most populous unit of general local government of applicant
			 consortium—
					(A)has experienced
			 prolonged population, income, and employment loss resulting in substantial
			 levels of housing vacancy and abandonment; and
					(B)such housing
			 vacancies and abandonments are concentrated in more than one neighborhood or
			 geographic area within a jurisdiction or jurisdictions.
					(c)Multiyear
			 cooperative agreements
				(1)AuthorityIn carrying out the demonstration program
			 under this section, the Secretary shall enter into multiyear cooperative
			 agreements with units of general local government, or consortia consisting of
			 units of general local government, selected for participation pursuant to
			 subsection (h) in the demonstration program under this section, to design and
			 implement regeneration plans to address problems associated with vacant and
			 abandoned properties.
				(2)TermsA
			 cooperative agreement entered into under this subsection—
					(A)shall have a term
			 of not less than 3 years;
					(B)shall provide for
			 the Secretary to make grants under subsection (d) to the unit of general local
			 government or consortium;
					(C)shall provide for
			 interaction between the Department of Housing and Urban Development and the
			 unit of general local government or consortium to implement a regeneration
			 plan; and
					(D)may reference the
			 responsibilities of third parties, such as State governments, universities, and
			 non-profit organizations, and in such instances, each such entity shall enter
			 into a memorandum of understanding with the unit of general local government or
			 consortium.
					(3)Determination of
			 effect on historic propertiesNotwithstanding that a unit of general
			 local government, or consortium of such units, has been selected for
			 participation in the demonstration program under this section, the Secretary
			 may not enter into a cooperative agreement under this subsection until the
			 Secretary has complied with the requirements under section 106 of the National
			 Historic Preservation Act (16 U.S.C. 470f) and the regulations issued under
			 such section (36 C.F.R. Part 800) to take into account the effects, on historic
			 properties, of the regeneration plan of the participant approved by the
			 Secretary under subsection (h) of this section.
				(d)GrantsTo
			 the extent amounts for grants under this section are made available in advance
			 in appropriation Acts, the Secretary shall make a grant under this section to
			 each unit of general local government, or consortia of such units, selected to
			 participate in the demonstration program under this section, for each fiscal
			 year covered by the multiyear cooperative agreement entered into by the unit or
			 consortium pursuant to subsection (c).
			(e)Eligible
			 UsesAmounts from grants provided under this section may be used
			 for any of the following purposes:
				(1)Vacant property
			 and program capacity activitiesFor the following vacant property
			 and program capacity activities:
					(A)Establishment or
			 expansion of local or regional land banks.
					(B)Establishment of
			 recovered building materials reuse and recycling infrastructure, facilities,
			 and technical support.
					(C)Establishment of
			 local government purchasing requirements for deconstruction to make use of
			 existing building materials stock in new and rehabilitation
			 construction.
					(D)Expansion and
			 improvement of code enforcement capabilities.
					(E)Development of
			 data and information systems such as comprehensive real property systems, early
			 warning systems, and vacant property inventory and tracking systems.
					(F)Establishment or
			 strengthening of the ability of State courts, local courts, and administrative
			 agencies to address problems caused by vacant and abandoned properties, and to
			 facilitating, where feasible, such properties’ transfer to public control under
			 a local or regional land bank.
					(G)Amendment or
			 reform of State and local property tax foreclosure procedures.
					(2)Stabilization
			 activitiesFor the following stabilization activities:
					(A)Deconstruction and
			 demolition of vacant and abandoned properties.
					(B)Demolition and
			 removal of public infrastructure.
					(C)Relocation of
			 structures.
					(D)Reconfiguration of
			 existing infrastructure.
					(E)Protection and
			 limited maintenance of vacant or abandoned properties for the purposes of
			 stemming the spread of blight.
					(F)Assessment and
			 remediation of property.
					(G)Relocation under
			 the Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42
			 U.S.C. 4601 et seq.) or applicable State and local relocation statutes and
			 policies.
					(3)Design,
			 development, and reuse activitiesFor the following design,
			 development, and reuse activities:
					(A)Creation of open
			 space and networks of green infrastructure.
					(B)Establishing and
			 maintaining urban agriculture and farm markets.
					(C)Adaptive reuse,
			 rehabilitation, or improvement of architecturally, historically, or culturally
			 significant structures, or other structures of community significance, in areas
			 targeted for conservation under a regeneration plan.
					(D)Development of
			 infrastructure to produce renewable energy on vacant land, including solar
			 energy, wind power, and geothermal power.
					(4)Planning and
			 policy innovation activitiesFor the following planning and
			 policy innovation activities:
					(A)Strategic
			 planning, neighborhood planning, brownfield plans, vacant property plans, city
			 and neighborhood typologies, and collaborative vacant property assessment
			 processes that identify and target Federal, State, local, and nonprofit
			 resources for neighborhoods and communities.
					(B)Reforms of
			 existing State and local codes, policies, and processes to promote vacant
			 property reclamation and reuse through flexible, performance based standards,
			 regulations, and development processes.
					(5)Other
			 usesFor such other uses in accordance with the purposes of this
			 Act as the Secretary may designate.
				(f)Ineligible
			 UsesAmounts from grants provided under this section shall not be
			 used—
				(1)to demolish public
			 housing, as such term is defined in section 3 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437a);
				(2)to demolish any property listed, or
			 eligible to be listed, in the National Register of Historic Places under the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.), or designated as
			 historic under State or local law;
				(3)to alter or modify
			 any property listed or eligible for listing in the National Register of
			 Historic Places, unless the proposed alteration or modification is determined
			 to be consistent with the Standards for the Treatment of Historic Properties of
			 the Secretary of the Interior pursuant to section 106 of the National Historic
			 Preservation Act (16 U.S.C. 470f) and the regulations issued under such section
			 (36 C.F.R. Part 800);
				(4)to clean-up any
			 brownfield site, except for planning activities related to the clean-up of a
			 brownfield site; or
				(5)to redevelop any
			 brownfield site, except for planning activities related to the redevelopment of
			 a brownfield site.
				(g)Limitation on use
			 for administrative costsOf any amounts received from a grant
			 under this section in any fiscal year, a participant in the demonstration
			 program under this section may use not more than 20 percent for any
			 administrative costs of the jurisdiction in carrying out the regeneration plan
			 of such participant and in carrying out the responsibilities of the participant
			 in connection such program.
			(h)Selection of
			 participant regeneration communities
				(1)ApplicationTo be eligible to participate in the
			 demonstration program established under this section, a unit of general local
			 government or consortium of such units shall submit an application for
			 assistance under this section in such form and in accordance with such
			 requirements as the Secretary shall establish, together with a regeneration
			 plan under paragraph (2) for the community or region of the unit of general
			 local government or consortium.
				(2)Regeneration
			 planA regeneration plan under this paragraph for a community or
			 region shall meet the following requirements:
					(A)Mandatory
			 elementsThe plan shall include, for such community or region,
			 the following elements:
						(i)A
			 comprehensive land use plan that reflects the population loss the community or
			 region has experienced, reflects future population trends, including any
			 anticipated further losses, using the most current data available, and provides
			 for the efficient and sustainable use of land, structures, neighborhoods, and
			 resources within the community or region.
						(ii)A
			 plan for creation of green infrastructure to be set aside in the community or
			 region for recreation, open space, agriculture, park use, educational use, or
			 purposes related to future economic or residential development.
						(iii)A
			 detailed implementation strategy for the plan, including modifications to a
			 comprehensive or master land use plan, neighborhood plans, and zoning and
			 building codes.
						(iv)A
			 plan for integrating related programs and strategies funded through other
			 sources, including Federal, State, local, and private sources, into the
			 implementation strategy pursuant to clause (iii).
						(v)Any
			 other elements, as determined by the Secretary.
						(B)Other included
			 elementsThe plan shall
			 include as many of the following elements as may be appropriate or
			 feasible:
						(i)Good
			 urban design principles.
						(ii)Sustainability
			 principles.
						(iii)Integration and
			 targeting of funding provided under the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.).
						(iv)Use
			 of other funds and resources, Federal, State, local, private, financial, or
			 otherwise.
						(v)Brownfields
			 remediation and redevelopment funded through other sources.
						(vi)Smart growth
			 principles, including, complete streets, new urbanism, affordable housing,
			 mixed uses, infill development, public infrastructure improvements, and form
			 based codes.
						(vii)Deconstruction
			 activities with measurable outcomes.
						(viii)To the extent
			 necessary, improvement of real property data and information systems with
			 respect to property conditions, and streamlining and improvement of code
			 enforcement procedures to expedite the process of asserting public control over
			 vacant and abandoned properties.
						(ix)Promotion of
			 energy-use efficiency, green collar jobs, natural systems storm water
			 management, and other ecological services.
						(x)Neighborhood plans
			 developed through a community-based process for component communities within
			 the applicant’s jurisdiction or jurisdictions.
						(xi)The
			 potential to create new employment opportunities, especially in areas directly
			 related to the implementation of the regeneration plan, including building
			 deconstruction, removal of buildings and infrastructure, creation of green
			 infrastructure, environmental remediation, and long-term employment in
			 environmentally sustainable activities, including urban agriculture, open space
			 maintenance, and renewable energy production.
						(xii)Adaptive reuse, rehabilitation, or
			 improvement of architecturally, historically, or culturally significant
			 structures, or other structures of community significance, in areas targeted
			 for conservation.
						(xiii)Any other
			 elements as the Secretary may prescribe.
						(C)Citizen
			 participation requirementsThe Secretary shall, by regulations
			 issued under section 7, provide for citizen participation requirements relating
			 to the development and implementation of regeneration plans as necessary to
			 ensure, to the extent practicable, that affected citizens and community groups,
			 including environmental organizations, and any others who would be impacted by
			 the adoption of a regeneration plan, have notice of, and the opportunity to
			 effectively participate in, the development of such a plan through public
			 hearings, community workshops, charrettes, town hall meetings, or other
			 means.
					(D)Implementation
			 of regeneration plansTo the
			 extent practicable, the Secretary shall, by regulations issued under section 7,
			 ensure that processes are established and maintained providing for the
			 continued implementation and periodic updating of regeneration plans for a
			 reasonable amount of time following the full expenditure of assistance received
			 under this Act.
					(3)CompetitionThe
			 Secretary shall select applicants for participation in the demonstration
			 program under this section on a competitive basis using the evaluation and
			 selection criteria established pursuant to paragraph (5) and in accordance with
			 section 102 of the Department of Housing and Urban Development Reform Act of
			 1989 (42 U.S.C. 3545).
				(4)Selection
					(A)Number and
			 categories of participantsDuring each of the first three fiscal years
			 for which amounts are first made available for grants under this section, the
			 Secretary shall select units of general local government, or consortia
			 consisting of units of general local government, to be new participants in the
			 demonstration program under this section, from each of the following categories
			 as follows:
						(i)Smaller units of
			 general local governmentDuring each such fiscal year, the Secretary
			 shall select not more than five units of general local government having a
			 population of 150,000 or less, as measured by decennial census data, or in the
			 case of consortia of units of general local government, consortia in which the
			 largest unit of general local government has such a population, except that at
			 no time may there be more than a total of 15 participants in the demonstration
			 program pursuant to this clause.
						(ii)Larger units of
			 general local governmentDuring each such fiscal year, the Secretary
			 shall select not more than five units of general local government having a
			 population of exceeding 150,000, as measured by decennial census data, or in
			 the case of consortia of units of general local government, consortia in which
			 the largest unit of general local government has such a population, except that
			 at no time may there be more than a total of 15 participants in the
			 demonstration program pursuant to this clause.
						(B)Substantial
			 population lossThe Secretary shall ensure that at least five
			 applicants selected pursuant to subparagraph (A) in each fiscal year in which
			 new applicants are selected for participation meet the eligibility standard set
			 forth in subsection (b)(1).
					(5)Evaluation of
			 applications and selection criteriaThe Secretary shall establish evaluation
			 and selection criteria for participation in the demonstration program under
			 this section, which shall include the following criteria:
					(A)Regional
			 collaborationIf feasible or
			 appropriate, the extent to which an applicant proposes to foster regional
			 collaboration among and across governments, and with private and non-profit
			 organizations, in addressing vacant and abandoned properties, such as the
			 establishment of one or more—
						(i)regional vacant
			 property reclamation strategies;
						(ii)regional land
			 banks to gain public control of such properties;
						(iii)regional real
			 property data systems; and
						(iv)regional vacant
			 property action plans that target and coordinate other Federal, State, local
			 and nonprofit funds and resources to identified communities and
			 neighborhoods.
						(B)Targeting for
			 sustainable urban neighborhoods and green infrastructureThe
			 extent to which an applicant proposes to reposition for the future its
			 jurisdiction or the jurisdictions within a consortium, by targeting resources
			 and investment in clusters of sustainable urban neighborhoods and by
			 establishing networks of green infrastructure.
					(C)Partnering to
			 implement regeneration planThe extent to which an applicant
			 proposes to partner with institutions such as universities, museums, historic
			 preservation organizations, neighborhood and community organizations, Federal,
			 State, and local governments, and other organizations or entities whose
			 participation would promote the successful implementation of a regeneration
			 plan.
					(D)Vacant property
			 reclamationThe extent to which an applicant proposes to design
			 and develop policy and programmatic innovations that foster vacant property
			 reclamation, such as code reforms and performance-based regulatory
			 approaches.
					(E)Severity of
			 vacant and abandoned property problemsThe severity of the
			 problem of vacant and abandoned property within an applicant’s or applicants’
			 jurisdiction or jurisdictions.
					(F)Capacity to
			 implementThe capacity of an applicant or applicants to implement
			 a regeneration plan, including its ability to demonstrate quantifiable outcomes
			 such as the potential to enhance property values, improve ecosystems, and
			 benefit public health.
					(G)CommitmentThe
			 level of commitment of an applicant or applicants, and any organizational
			 partners, to the implementation of a regeneration plan.
					(H)Potential for
			 livabilityThe potential for a regeneration plan to promote the
			 overall livability of a jurisdiction or jurisdictions for current
			 residents.
					(i)Accountability
			 and reporting
				(1)Required
			 performance planA unit of general local government, or
			 consortium of such units, selected for participation in the demonstration
			 program under this section may not enter into a cooperative agreement with the
			 Secretary or receive any grant under this section unless the unit or consortium
			 has prepared, submitted to the Secretary, and had approved by the Secretary, a
			 performance plan for implementing its regeneration plan, which shall include
			 provisions for public participation and such other elements as the Secretary
			 may prescribe.
				(2)Annual
			 performance and evaluation reports
					(A)RequirementEach participant in the demonstration
			 program under this Section that receives grant amounts under this section shall
			 submit to the Secretary, in such form and by such deadlines as the Secretary
			 may require, an annual performance and evaluation report concerning the use of
			 funds made available under this Act, which shall include financial disclosure
			 information and any other information as the Secretary may prescribe.
					(B)Public
			 availabilityBefore submitting an annual performance and
			 evaluation report to the Secretary, a participant shall be make the report
			 publicly available in the participant’s jurisdiction or jurisdictions in
			 sufficient time to permit citizens of such jurisdiction to comment on such
			 report before its submission, and in such manner and at such times as the
			 participant may determine.
					(3)ReviewsThe
			 Secretary shall periodically make such reviews as may be necessary or
			 appropriate to determine the progress of demonstration program participants in
			 meeting their performance objectives identified in their performance plan
			 pursuant to paragraph (1) and identified in their reports pursuant to paragraph
			 (2).
				(4)Sanctions
					(A)In
			 generalWith respect to assistance made available under this
			 section and subject to paragraph (3), if the Secretary determines that a
			 participant in the demonstration program under this section grantee has
			 substantially failed to meet its performance objectives and outcomes, the
			 Secretary may determine that the grantee is no longer in good standing and may
			 reduce or limit the assistance under this section to the participant, or take
			 other action as appropriate in accordance with the Secretary’s review and as
			 provided in regulations issued by the Secretary to carry out this Act, except
			 that any grant amounts already expended on eligible activities under this
			 section shall not be recaptured or deducted from future assistance to such
			 participant.
					(B)Remedial
			 plansIn cases where the Secretary takes action against a grantee
			 pursuant to paragraph (1), the grantee shall submit a remedial plan for
			 approval by the Secretary that outlines the actions the grantee will take to
			 ensure it meets its performance objectives in the future.
					4.Planning grants
			 and sustainability demonstration project grants
			(a)AuthorityTo the extent that amounts are made
			 available in advance in appropriation Acts, the Secretary may make grants to
			 units of general local government and consortia of units of general local
			 government as follows:
				(1)Planning
			 grantsGrants under subsection (c) for development of
			 regeneration plans.
				(2)Sustainability
			 demonstration project grantsGrants under subsection (d) for
			 carrying out sustainability demonstration projects.
				(b)Terms
				(1)AmountA grant made under this section in any
			 fiscal year to any one unit of general local government or consortium of units
			 of general local government shall not exceed $250,000.
				(2)IneligibilityA
			 participant in the demonstration program under section 3 shall not be eligible
			 to receive a grant under this section.
				(c)Regeneration
			 communities planning grantsA grant under this subsection shall
			 be used to develop a regeneration plan in accordance with the requirements of
			 section 3(h)(2), except that such amounts may be used for the purposes listed
			 in section 3(e)(1)(E) and for providing technical assistance.
			(d)Sustainability
			 demonstration grants
				(1)CompetitionGrants under this subsection shall be made
			 on a competitive basis.
				(2)EligibilityGrants
			 under this subsection shall not be made to units of general local government
			 and consortia of such units that are participants in the demonstration program
			 under section 3.
				(3)Eligible
			 usesAmounts from a grant
			 made under this subsection shall be used for carrying out specific short-term
			 demonstration projects that are in accordance with the sustainability goals of
			 this Act, which may include one or more of the following projects:
					(A)Design and creation
			 of interim and permanent open space and networks of green infrastructure, low
			 impact development, and storm water management activities.
					(B)Establishment of
			 recovered building materials, reuse and recycling infrastructure, facilities,
			 creation of incentives, and technical support.
					(C)Development or
			 expansion of urban agriculture initiatives, including community supported
			 agriculture and farmers markets.
					(D)Development of
			 infrastructure to produce renewable energy on vacant land, including solar
			 energy, wind power, and geothermal power.
					(E)Creation of
			 workshops and training for green collar jobs to support sustainability
			 demonstration projects.
					(F)Development of any
			 other innovative, sustainability projects that would further the purposes of
			 this Act, as determined by the Secretary.
					(4)Matching
			 requirementA grant under this subsection may not exceed 4 times
			 the amount that the grantee certifies to the Secretary are committed for use
			 for the eligible uses under paragraph (3) to be carried out by the grantee
			 using grant amounts.
				5.Federal
			 Interagency Regeneration Communities Coordinating Council
			(a)EstablishmentThe Secretary shall convene a Federal
			 Interagency Regeneration Communities Coordinating Council whose members shall
			 include—
				(1)representatives of
			 Federal agencies, including designees of the Secretary of Energy, the Secretary
			 of Commerce, the Secretary of Housing and Urban Development, and the
			 Administrator of the Environmental Protection Agency; and
				(2)representatives of
			 non-Federal entities, such as academic institution, nonprofit organizations,
			 and lending institutions.
				(b)Duties
				(1)Federal agency
			 support plansThe Council
			 shall develop Federal agency support plans for communities receiving grants
			 under this Act that shall include—
					(A)offering technical
			 assistance to grantees under this Act through a network of local and national
			 vacant property assistance providers;
					(B)assigning staff
			 through intergovernmental personnel agreements;
					(C)offering guidance
			 and technical assistance to program applicants on leveraging and coordinating
			 funding from other Federal sources in regeneration plans, especially assistance
			 provided by the Economic Development Administration, the Environmental
			 Protection Agency, and the Department of Housing and Urban Development,
			 particularly the community development block grant program under title I of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.);
			 and
					(D)to the extent
			 feasible, instituting alternative performance-based regulatory approaches and
			 standards.
					(2)Alternative
			 regulatory approachesTo the
			 extent feasible and appropriate, the designee of the Secretary of Housing and
			 Urban Development shall work with the designees of the other Federal agencies
			 to institute alternative regulatory approaches and standards by such other
			 Federal agencies in order to better facilitate the implementation of
			 regeneration plans.
				6.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Complete streets
			 principlesThe term complete streets principles
			 means transportation laws, policies, or principles that ensure—
				(A)all users of the
			 transportation system, including pedestrians, bicyclists, and transit users as
			 well as children, older people, motorists, and those with disabilities, are
			 adequately accommodated in all phases of project planning and development;
			 and
				(B)that the safety
			 and convenience of all users are considered in all phases of project planning
			 and development.
				(2)DeconstructionThe
			 term deconstruction means the selective dismantlement of
			 building components for reuse and recycling.
			(3)Green
			 infrastructureThe term green infrastructure means
			 the interim and permanent reuse of vacant properties for an interconnected
			 network of open spaces, trails, and natural areas, such as greenways, wetlands,
			 parks, forest preserves, and native plant vegetation that can naturally manage
			 stormwater, reduce flooding risks, improve water quality, and reduce urban heat
			 islands.
			(4)Land
			 bankThe term land bank means a governmental,
			 quasi-governmental, or non-profit entity established, at least in part, to
			 assemble and manage surplus property for eventual conversion to productive use,
			 or for holding for other strategic long-term purposes.
			(5)New
			 urbanismThe term new urbanism means neighborhood
			 design that incorporates concepts that promote community function,
			 environmental balance, social integration, pedestrian-friendly streets, and
			 dense development, among other things, in order to encourage a sense of
			 community among neighborhood residents.
			(6)ParticipantThe
			 term participant means a unit of general local government, or a
			 consortium of units of general local government, that has—
				(A)been selected for
			 participation in the demonstration program under section 3; and
				(B)entered into a cooperative agreement with
			 the Secretary pursuant to section 3(c).
				(7)Performance-based
			 regulationThe term performance-based regulation
			 means regulation focused on results or outcomes of performance, rather than a
			 prescriptive process, technique, or procedure.
			(8)Regional land
			 bankThe term regional land bank means a land bank
			 controlled by an entity comprising of, or representing more than, one unit of
			 general local government.
			(9)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(10)Smart
			 growthThe term smart growth means concentrating
			 resources and new development in areas in or near existing urban and
			 neighborhood centers served by public transportation and other existing
			 infrastructure.
			(11)Sustainability
			 projectThe term sustainability project means a
			 program or project that integrates innovative ways to conserve resources,
			 reduce harmful emissions, protect public health, enhance the natural and built
			 environments, and facilitate social equity.
			(12)Unit of general
			 local governmentThe term unit of general local
			 government has the meaning given such term in section 102 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5302).
			(13)Vacant and
			 abandoned propertyThe term vacant and abandoned
			 property means any residential, commercial, or industrial property
			 (including structures, the underlying site, and vacant lots) that has not been
			 legally occupied for six months or longer, and exhibits one or both of the
			 following conditions or circumstances:
				(A)The site presents
			 a threat to public safety or constitutes a public nuisance, as defined by State
			 and local law.
				(B)The owners,
			 managers, or any other responsible party, have neglected the fundamental duties
			 of property ownership including failure to pay taxes or utility bills, or have
			 defaulted on mortgages.
				7.Regulations,
			 implementation, and citizen participation
			(a)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall issue regulations necessary to
			 carry out this Act.
			(b)Notice of
			 funding availabilityNot
			 later than 30 days after publishing a final regulation to implement this Act,
			 the Secretary shall publish a notice of funding availability in the Federal
			 Register stating that funds are available to units of general local government
			 and consortia of units of general local government in accordance with the
			 provisions of this Act.
			(c)Use of
			 performance-based regulatory conceptsTo the extent feasible, the Secretary shall
			 employ performance-based regulatory concepts in promulgating regulations under
			 this section.
			8.Authorizations of
			 appropriations
			(a)Regeneration
			 communities implementation grantsFor grants under section 3(d),
			 there is authorized to be appropriated $100,000,000 for each of fiscal years
			 2010, 2011, and 2012.
			(b)Planning grants
			 and sustainability demonstration project grantsThere is authorized to be appropriated for
			 planning grants under section 4(c) and for sustainability demonstration project
			 grants under section 4(d)—
				(1)$25,000,000 for
			 fiscal year 2010; and
				(2)$12,500,000 for
			 each of fiscal years 2011 and 2012.
				(c)Federal
			 Interagency Regeneration Communities Coordinating CouncilFor costs associated with the establishment
			 and operation of the Federal Interagency Regeneration Communities Coordinating
			 Council under section 5, and technical and staff assistance under section 5(b),
			 there is authorized to be appropriated $24,000,000 for each of fiscal years
			 2010, 2011, and 2012.
			
